 Case 6:21-cv-00006-JDK-JDL Document 7 Filed 02/03/21 Page 1 of 2 PageID #: 23




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

                                             §
ROBERT MILLER, #866293,                      §
                                             §
      Plaintiff,                             §
                                             §
v.                                           §    Case No. 6:21-cv-006-JDK-JDL
                                             §
JOHN MCDANIEL, et al.,                       §
                                             §
      Defendants.                            §
                                             §

                               ORDER OF DISMISSAL
       Plaintiff Robert Miller, a prisoner within the Texas Department of Criminal

 Justice, proceeding pro se, filed this civil rights lawsuit pursuant to 42 U.S.C. § 1983.

 This case was referred to United States Magistrate Judge, the Honorable John D.

 Love, for findings of fact, conclusions of law, and recommendations for disposition.

       On January 7, 2021, Judge Love issued a Report and Recommendation in this

 case. Docket No. 4. In that Report, Judge Love found that Plaintiff accumulated at

 least three strikes prior to filing this lawsuit pursuant to 28 U.S.C. § 1915(g).

 Accordingly, the Report recommended that Plaintiff’s motion to proceed in forma

 pauperis be denied and that the case be dismissed, with prejudice for the purpose of

 proceeding in forma pauperis. Judge Love further recommended that the case should

 proceed if Plaintiff paid the full filing fee within fifteen days of the dismissal order.

 Plaintiff filed objections on January 19, 2021. Docket No. 6.

       Where a party timely objects to the Report and Recommendation, this Court

 reviews the objected-to findings and conclusions of the Magistrate Judge de novo. 28


                                            1
Case 6:21-cv-00006-JDK-JDL Document 7 Filed 02/03/21 Page 2 of 2 PageID #: 24




U.S.C. § 636(b)(1). In conducting a de novo review, the Court examines the entire

record and makes an independent assessment under the law. Douglass v. United

Servs. Auto. Ass’n, 79 F.3d 1415, 1430 5th Cir. 1996) (en banc), superseded on other

grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to file objections from

ten to fourteen days).

      Having conducted a de novo review of the record in this case and the

Magistrate Judge’s Report, the Court has determined that the Report of the

Magistrate Judge is correct, and Plaintiff’s objections are without merit. The Court

further notes that, pursuant to court orders in Miller v. University of Texas Medical

Branch Hospital; No. 6:18-cv-41-C (N.D. Tex. Nov. 13, 2018), and Miller v. University

of Texas Medical Branch, No. 6:20-cv-223 (E.D. Tex. June 16, 2020), Plaintiff is

barred from filing any new civil action or lawsuit unless he obtains advanced written

permission from a United States District Judge or Fifth Circuit Judge expressly

authorizing the filing of such law or civil action. Any request for permission to file a

lawsuit must be accompanied by: (1) a proposed, completed complaint on the proper

form, and (2) payment in full of the applicable filing fee. There is no indication that

Plaintiff complied with those requirements here.

      Accordingly, it is hereby ORDERED that this civil action is DISMISSED

WITH PREJUDICE as BARRED.

       So ORDERED and SIGNED this 3rd day of February, 2021.



                                           ___________________________________
                                           JEREMY D. KERNODLE
                                           UNITED STATES DISTRICT JUDGE


                                          2
